ORDER

Upon consideration of the Joint Petition for Indefinite Suspension with the right to apply for reinstatement no sooner than one year by Consent submitted to this Court by Petitioner and Respondent, it is this 20th day of March, 2006;
ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is hereby GRANTED, and the Respondent, RONALD A. WRIGHT is indefinitely suspended from the practice of law with the right to apply for reinstatement no sooner than one year from the date the suspension commences; and it is further,
ORDERED, that said Indefinite Suspension shall commence immediately upon issuance of this Order; and it is further,
ORDERED, that Respondent’s reinstatement is condition upon a showing of fitness and compliance with Maryland Rule 16-781; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Ronald A. Wright from the register of attorneys in this Court and shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland 16—773(d).